210 Ga. 35 (1953)
77 S.E.2d 505
TIFT et al.
v.
FARMERS BANK OF TIFTON.
18275.
Supreme Court of Georgia.
Submitted July 13, 1953.
Decided September 14, 1953.
R. D. Smith, Bob Reinhardt, for plaintiffs in error.
Gibson & DeLoache, Robert R. Forrester, contra.
CANDLER, Justice.
This litigation involves the right to use an alley without interference, and the exception is to a judgment denying an interlocutory injunction. The grant or denial of such an injunction rests in the sound discretion of the trial judge, according to the circumstances of each case (Code § 55-108); and, where the evidence is conflicting, his decision will not be controlled by this court unless it is apparent that he has abused the discretion which the law gives him. Deriso v. Castleberry, 202 Ga. 174 (42 S.E.2d 356). In the case at bar the evidence is in conflict and no abuse of discretion appears. Hence the record fails to show error. See Fletcher v. Clements, 147 Ga. 754 (95 S.E. 285); Vickers v. City of Gainesville, 177 Ga. 793 (171 S.E. 299); Jones v. Lanier Development Co., 188 Ga. 141, 145 (2 S.E.2d 923).
Judgment affirmed. All the Justices concur, except Atkinson, P.J., not participating.